DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6, 9, and 14 are objected to because of the following informalities:  
In claim 1, line 2, “a plurality of needle devices” should be “a plurality of needle devices,” (add comma)
In claim 6, line 1, “said strip comprised as attachment” should be “said strip comprises an attachment”
In claim 9, line 1, “said portions comprised” should be “said portions comprises”
In claim 9, line 2, “said portions” should be “said portions.” (add period)
In claim 14, line 1, “claim 11” should be “claim 11,” (add comma)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said cover” will be interpreted as “said outer cover” of claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2017/0349315).
Regarding claim 1, Yang discloses:
A system (Fig. 6) for storing and dispensing needles (¶0036 – “plurality of needle body 9”), the system comprising: a plurality of needle devices (9; Fig. 4) each of said needle devices (9) including a needle (7; Fig. 2) and an outer cover (6) covering said needle (7); and a strip (15) attached to said outer cover (6) of said each of said needle devices (9) (¶0033 – “external diameter and width of the said grooves 12 of packaging cups' 10 lower portion is slightly smaller than the outer diameter and width of the axial protrusions 11 to ensure needle body 9 is fixed inside packaging cup 10,” where strip 15 is made of attached adjacent cups 10), said strip (15) providing a corner seal (13; Fig. 5) for said outer cover (15) of said each of said needle devices (9), wherein each of said needle devices (9) is configured to be individually removable from said strip (15) (¶0036 – dividing line 16 allows separation of adjacent chambers 10), and removal of said needle device (9) from said strip (10) detaches said strip (15) from said outer cover (6) of said removed needle device (9) and exposes said needle (7) of said removed needle device (9) for immediate use (Fig. 4 – once the needle device 9 is separated and unsealed, the needle 7 is exposed on the device-facing side and is ready for immediate use).
Regarding claim 2, Yang discloses:
The system of claim 1, wherein said strip (15) comprises a plurality of portions (10; ¶0036 – “adjacent chambers”) separated by at least one perforation (¶0036 – dividing line 16 can be in the form of “connected sporadically but can be easily separated” lines, which defines a perforation) between said portions (¶0036).
Regarding claim 3, Yang discloses:
The system of claim 2, comprising at least two needle devices (9; Fig. 6), wherein one of said needle devices (9) is attached to one of said portions (10) of said strip (15), and another of said needle devices (9) is attached to another of said portions (10) of said strip (15) separated from said one portion by said perforation (16) (adjacent chambers 10 on either side of dividing line 16 are each portion of the strip 10 holding independent needle devices 9).
Regarding claim 4, Yang discloses:
The system if claim 3, wherein at least one of said at least two needle devices (9) is detachable from said strip (15) at said perforation (16) (¶0036 - dividing line 16 allows separation of adjacent chambers 10).
Regarding claim 5, Yang discloses:
The system of claim 4, wherein when said at least one of said at least two needle devices (9) is detached from said strip (15) (Fig. 5), said one portion (10) of said strip (15) is detached from said strip (15) at said perforation (16) (¶0036), and said at least one of said at least two needle devices (9) remains attached to said one portion (10) of said strip (15).
Regarding claim 7, Yang discloses:
The system of claim 2, wherein said strip (15) comprises a plurality of rows (see Image 1 below) of said needle devises (9) disposed thereon, each of said needle devices (9) having said cover (6) sealing attached to said strip (15) (¶0033 – “external diameter and width of the said grooves 12 of packaging cups' 10 lower portion is slightly smaller than the outer diameter and width of the axial protrusions 11 to ensure needle body 9 is fixed inside packaging cup 10,” where strip 15 is made of attached adjacent cups 10).
Image 1. Annotated portion of Fig. 6

    PNG
    media_image1.png
    332
    679
    media_image1.png
    Greyscale

Regarding claim 8, Yang discloses:
The system of claim 7, wherein said strip (15) comprises a plurality of perforations (¶0036 – each chamber 10 is separated from adjacent chambers by perforation 16 (“connected sporadically but can be easily separated” lines, which defines a perforation)) defining a plurality of portions (10) of said strip (15) detachable from said strip (15) via one or more of said separations (¶0036).
Regarding claim 9, Yang discloses:
The system of claim 8, wherein each of said portions (10) comprised one or more of said plurality of needle devices (9) sealingly attached to said portions (10) (¶0033 – “external diameter and width of the said grooves 12 of packaging cups' 10 lower portion is slightly smaller than the outer diameter and width of the axial protrusions 11 to ensure needle body 9 is fixed inside packaging cup 10,” where strip 15 is made of attached adjacent cups 10).
Regarding claim 10, Yang discloses:
The system of claim 1, wherein said strip (15) comprises a first side (see Image 2 below) and an opposing second side (Image 2), at least first and second of said needle devices (9; needle devices in first portion) are sealingly attached to said first side (Image 2; needle devices in second portion), and at least third and fourth of said needle devices (9) are sealingly attached to said second side (Image 2).
Image 2. Annotated portion of Fig. 6

    PNG
    media_image2.png
    373
    916
    media_image2.png
    Greyscale

Regarding claim 11, Yang discloses:
The system of claim 10, wherein said strip (15) further comprises at least one perforation (¶0036 – each chamber 10 is separated from adjacent chambers by perforation 16 (“connected sporadically but can be easily separated” lines, which defines a perforation)) separating said strip into at least first and second portions (Image 2).
Regarding claim 12, Yang discloses:
The system of claim 11, wherein each of said first and portions (Image 2) comprises said first side and said second side (Image 2).
Regarding claim 13, Yang discloses:
The system of claim 12, wherein said first needle device (9) (Image 2 – needle on first side of first portion) is sealing disposed on said first side of said first portion (Image 2), said second needle device (9) (Image 2 – needle on second side of first portion) is sealing disposed on said second side of said first portion (Image 2), said third needle device (9) (Image 2 – needle on first side of second portion) is sealing disposed on said first side of said second portion (Image 2), and said fourth needle device (9) (Image 2 – needle on second side of second portion) is sealing disposed on said second side of said second portion (Image 2).
Regarding claim 14, Yang discloses:
The system of claim 11 wherein said first portion (Image 2) is detachable from said second portion (Image 2), via said perforation (¶0036 – each chamber 10 is separated from adjacent chambers by perforation 16 (“connected sporadically but can be easily separated” lines, which defines a perforation)).
Regarding claim 15, Yang discloses:
The system of claim 10, wherein one of said first and second needle devices (9) is removable from said strip (15) for immediate use without removing said other of said first and second needle devices (9) from said strip (15) (¶0036 - dividing line 16 allows separation of adjacent chambers 10 without separating the other needle devices 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Rogers et al (US 2012/0216359).
Regarding claim 6, Yang discloses the system of claim 1 but is silent regarding “said strip comprised as attachment for disposing said strip on a hanger.” However, Rogers teaches a strip (Fig. 11) comprising caps for a medical device, thus being in the same field of endeavor, comprising an attachment (208) for “mounting on a hook or a peg” (¶0048) that would be fully capable of disposing the strip on a hanger. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the strip of Yang to incorporate the attachment as taught by Rogers in order to provide sufficient structure for mounting the strip to a convenient place for the user, as recognized by Rogers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horvath et al (US 2020/0331687) teaches a needle packaging system with multiple rows of needle devices attached to a singular strip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783